ORDER
PER CURIAM.
Eddie Walker, Defendant, appeals from the judgment and sentence after his jury conviction for sale or delivery of a controlled substance in violation of section 195.211, RSMo 1994. The trial court sentenced him as a prior and persistent offender to fifteen years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).